Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Monty Morgan Brittain, Appellant                     Appeal from the 402nd Judicial District
                                                     Court of Wood County, Texas (Tr. Ct. No.
No. 06-14-00004-CR        v.                         21,725-2012).      Memorandum Opinion
                                                     delivered by Justice Carter, Chief Justice
The State of Texas, Appellee                         Morriss and Justice Moseley participating.



       As stated in the Court’s opinion of this date, we find that the motion of the appellant to
dismiss the appeal should be granted. Therefore, we dismiss the appeal.
       We note that the appellant, Monty Morgan Brittain, has adequately indicated his inability
to pay costs of appeal. Therefore, we waive payment of costs.


                                                     RENDERED FEBRUARY 20, 2014
                                                     BY ORDER OF THE COURT
                                                     JOSH R. MORRISS, III
                                                     CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk